Citation Nr: 1530183	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter is on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's sensorineural hearing loss and tinnitus were not shown in service or for many years thereafter, and are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the RO also made an adequate attempt to obtain records submitted in conjunction with a claim to the Social Security Administration (SSA), although the SSA responded that no records were available.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination and opinions with respect to the issue on appeal were also obtained in December 2009 and October 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and opinions obtained in this case are collectively adequate, they is predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his acoustic trauma and his audiological symptoms since that time. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus, which he attributes to his active duty service.  Specifically, at his hearing before the Board in April 2015, he stated that he was a generator operator.  The generators were used for firing missiles, and were "very noisy."

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  This is done by adding 15, 10, 10, 10 and 5 dB to the observed result for 500, 1000, 2000, 3000 and 4000 Hz.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, given the nature of the Veteran's service, the Board acknowledges that he was exposed to excessive noise while in service.  However, the service treatment records do not indicate that this noise exposure led to any diminishment in hearing.  Specifically, at his induction physical examination in October 1965, his tonal thresholds (after conversion to the ANSO/ISO standard) ranged from as high as 20 dB at 500 Hz to as low as 5 dB at 3000 Hz.  By comparison, at his separation physical examination in August 1967, his tonal thresholds (again after conversion to the ANSO/ISO standard) ranged from 15 dB at 500 Hz to 5 dB at 2000 Hz.  

In this Board's view, these tonal thresholds do not indicate a shift representative of diminished hearing during active duty service.  See, e.g., 29 C.F.R. § 1910.95(g)(10)(i) (2014) (a tonal shift for OHSA standards is an average of 10 dB or more at frequencies from 2000-4000 Hz).  Moreover, the service treatment records do not reflect complaints of tinnitus while in service.  Significantly, the Veteran's separation physical examination in in August 1967 fails to document any complaints of or observed symptoms related to tinnitus.  

In fact, the post-service evidence does not reflect symptoms related to either bilateral hearing loss or tinnitus for many years after the Veteran left active duty service.  Specifically, the first clinical observation of bilateral hearing loss or tinnitus was not until an audiological evaluation in September 2009, where tonal thresholds of 40 dB or more were observed at 3000 Hz bilaterally.  However, the Veteran stated at his hearing before the board in April 2015 that he was told that he had hearing loss in the "early 1980s."  Nevertheless, even assuming that both disorders were present in 1980, this would still have been 13 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of hearing loss and tinnitus since active duty.  In this regard, while the Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a bilateral hearing loss, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, it appears to the Board that the Veteran has acknowledged that he did not experience symptoms of hearing loss or tinnitus in service.  Specifically, at his hearing before the Board in April 2015, he testified that he "finally started noticing a ringing" approximately "30 years ago."  This implies that he had not felt these symptoms before then.  Moreover, when asked if there were ever periods in time where he was subjectively aware of his tinnitus or hearing loss in service, he stated that he hadn't.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in December 2009 and October 2011.  At the December 2009 VA examination, the Veteran reported being exposed to generator noise during service, but also acknowledged that he experienced some post-service noise exposure.  While the claims file was not available for review in this examination, the Veteran did mention that he did not notice audiological symptoms until about 22 years after service.  

After an audiological examination, the examiner diagnosed sensorineural hearing loss and tinnitus.  However, based on the Veteran's statements, the examiner concluded that the Veteran's hearing symptoms were less likely than not related to service.  In providing this opinion, the examiner noted that the time of hearing loss onset was too long after the fact to be related to service.  The examiner also stated that tinnitus is a disorder that would have onset "immediately or soon after incident" and, since this was not the case here, a relationship between tinnitus and active duty was unlikely.  Another VA audiologist in October 2011, who had the opportunity to review the claims file and service treatment records, effectively concurred with the prior opinion.  

The Board finds that the examination and opinions are collectively adequate for evaluation purposes.  Specifically, the claims file was reviewed, an audiological examination was conducted, and there is no indication that either VA examiner was not fully aware of the Veteran's past medical history or that either misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sensorineural hearing loss.  See Jandreau, 492 F.3d at 1377, n.4.  Because hearing loss is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hearing loss are found to lack competency.  Moreover, while the Veteran is competent to discuss the onset of tinnitus, the Board finds that his statements in support of this claim are significantly outweighed by the other clinical evidence of record.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


